UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Litigation Support Services, LLC, :
Plaintiff : No. 2:19-CV-01574-ER

V.

Arkadiy Lyampert, Elena Lyampert
Anna Lyampert, EAA Investments,
LLC, VRLA Tech, LLC, Valley
Grantor Retained Income Trust,

 

Second Valley View Grantor : JURY TRIAL DEMANDED
Retained Income Trust :
Defendants.
PROPOSED ORDER
AND NOW, this day of , 2019, upon consideration of Defendants

Motion to Disqualify Plaintift’s Counsel and any responses thereto, it is hereby ORDERED that:
(l) Defendants’ Motion is GRANTED; and

(2) Mr. George A. Bochetto, Esquire and the law finn of Bochetto & Lentz, P.C. are
DISQUALIFIED.

(3) Mr. George A. Bochetto, Esquire shall promptly enter a notice of Withdrawal of
appearance for himself and for the law firm of Bochetto & Lentz, P.C., and neither shall furnish
any additional assistance to Plaintiff in the instant case.

BY THE COURT

 

Hon. Eduardo C. Robreno, J.

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Litigation Support Services, LLC, :
Plaintiff : No. 2: l9-CV-01574-ER

V.

Arkadiy Lyampert, Elena Lyampert
Anna Lyampert, EAA Investments,
LLC, VRLA Tech, LLC, Valley
Grantor Retained Income Trust, :
Second Valley View Grantor : JURY TRIAL DEMANDED
Retained Income Trust :
Defendants.

 

DEFENDANTS’ MOTION AND MEMORANDUM OF LAW TO DISQUALIFY
PLAINTIFF’S COUNSEL

NOW COMES Defendants, by and through their undersigned counsel, Who hereby move
under Local Rule 83.6 (Rule IV(B)) to disqualify Plaintiff’s counsel, Mr. George A. Bochetto,
Esquire and the law firm of Bochetto & Lentz, P.C.; and offer the following in support:

GROUNDS FOR RELIEF:
CONFLICT OF INTEREST TO FORMER CLIENT

l. The instant case Was removed to this Court from the Court of Common Pleas of

Philadelphia on grounds of diversity.

2. Attached as Exhibit “A” is a true and correct copy of the Long-Term Agreement.

3. Attached as Exhibit “B” is a true and correct copy of the Engagement Letter.

4. Attached as Exhibit “C” is a true and correct copy of Plaintist lnvoice dated May
2, 2016.

5. Attached as Exhibit “D” is a true and correct copy of E-mail Communication

between Plaintiff and British Counsel dated May 2, 2016.

6. Attached as Exhibit “E” is a true and correct copy of an Affidavit by Defendant
Arkadiy Lyampert.

7. Plaintiff s counsel, Mr. George A. Bochetto, Esquire and the law firm of Bochetto
& Lentz, P.C., are disqualified under Rules 1.9(a) and l.lO(a) of the Pennsylvania Rules of
Professional Conduct from representing Plaintiff in the instant case.

8. Defendant Arkadiy Lyampert (“Mr. Lyampert”) is a former client of Attomey
Bochetto. As set forth in Mr. Lyampert’s Affidavit, the instant lawsuit involves disputes under a
contractual relationship between Mr. Lyampert and Plaintiff, where Plaintiff provided litigation
support services during simultaneous judicial proceedings against Mr. Lyampert. During April of
2016, or shortly afterwards, and acting on the recommendation of Plaintiff, Mr. Lyampert hired
Attomey Bochetto to advance Mr. Lyampert’s interests Specifically, as Mr. Lyampert provides in
his affidavit, “l agreed to this arrangement With an understanding that Attomey Bochetto was my
lawyer7 who was retained for his knowledge and skill in the law, and who was to work directly
with my agent, the Plaintiff” [Aff. Arkadiy Lyampert 11 lO, Ex. E].

9. ln April of 2016, Mr. Lyampert and Plaintift’ s Managing Member met with
Attomey Bochetto at the Philadelphia office of Bochetto & Lentz, P.C. Shortly afterwards,
Plaintiff requested, and Mr. Lyampert agreed, to retain Attomey Bochetto as stated above.

lO. That Mr. Lyampert paid for Attomey Bochetto is indisputable Attached as Exhibit
“C” is Plaintist Invoice, dated May 2, 2016, containing an itemization of $5,000, “Advance for
third-party legal services on client’s behalf (e.g., George Bochetto).” Mr. Lyampert was the
“client.” Attached as Exhibit “D” is an e-mail from Plaintiff s Managing Member, Mr. Andrew
Mogilyansky, to Mr. Lyampert’s British counsel, with an invoice and explanation, “$13,000 - May

2016 (includes $5,000 advance for possible future third-party costs expected to be paid by LSS on

Arie’s behalf, such as George Bochetto, Esq.)” (emphasis added). “Arie” is Mr. Lyampert’s
nickname, and he authorized the payment by his British counsel, credited against Mr. Lyampert’s
client-trust account.

l l. During the retention by Mr. Lyampert, Attorney Bochetto was a partner of Bochetto
& Lentz7 P.C.

12. Plaintiff assured Mr. Lyampert that Attorney Bochetto gave helpful and
professional legal advice while Plaintiff performed under their contractual relationship.

l3. The instant case is the same or a substantially related matter and the interests oer.
Lyampert and Plaintiff are materially adverse, because this case arises out of and relates to the
same contractual relationship between Mr. Lyampert and Plaintiff, on which Attomey Bochetto
was retained. Furthermore, that contractual relationship was incorporated by reference under a
Long-Term Agreement (“LTA”), on Which the remaining Defendants are parties, and there is a
risk whether or not Attomey Bochetto had continued involvement after the execution of the LTA
on March 14, 2017 (see Exhibit “A”). However, discovery is not necessary for the resolution of
this Motion due to the clear Conflict of interest as to Mr. Lyampert.

14. Neither Mr. Lyampert nor the other Defendants have provided informed consent to
Plaintiff`s representation by Attomey Bochetto or his law firm in the instant case.

15. On March 7, 2019, after being served with a Writ of Summons in the Court of
Common Pleas of Philadelphia, Mr. Lyampert promptly gave Plaintiff and Attorney Bochetto
notice of this conflict. However, Attomey Bochetto has declined to withdraw the appearance of
himself and his law firm or to cease involvement with the instant case, and instead proceeded to

file a Civil Complaint on March l4, 2019,

16. The continued involvement of Attomey Bochetto and his law firm, contrary to

Rules l.9 and l.lO, constitutes immediate and irrevocable harm.
LEGAL STANDARD

l7. Under Local Rule 83 .6 (Rule IV(B)), this Court has adopted the Pennsylvania Rules
of Professional Conduct. Under Pa. R.P.C. l.9(a), “A lawyer who has formerly represented a
client in a matter shall not thereafter represent another person in the same or a substantially related
matter in which that person’s interests are materially adverse to the interests of the former client
unless the former client gives informed consent.” Under Pa. R.P.C. l.lO(a), a conflict under 1.9(a)
is imputed to an entire law firm, subject to exceptions not applicable here, if the representation
occurred while an attorney was associated with that firm.

18. “Counsel may be disqualified if the Court determines, on the facts of the particular
case, that disqualification is an appropriate means of enforcing the applicable disciplinary rule,
given the ends that the disciplinary rule is designed to serve.” Jordan v. Philadelphia Housing
Au_th., 337 F. Supp. 2d 666, 672 (E.D. Pa. 2004) (citation omitted).

ln determining whether disqualification is appropriate, the Court must also consider

countervailing policies, such as permitting a litigant to retain his chosen counsel

and enabling attorneys to practice without excessive restrictions The party seeking

disqualification bears the burden of showing that the representation is

impermissible Any doubts regarding the existence of a violation of an ethical rule

should be construed in favor of disqualification
§ (citations omitted). Disqualification is not automatic, and if the Rules of Professional Conduct
have been violated, then “the court’s final step must be to address Whether disqualification of
counsel furthers the purposes of the Rules.” Ld. (citation omitted).

l9. Under Rule l.9(a), “The scope of a ‘matter’ for purposes of this Rule depends on

the facts of a particular situation or transaction * * * When a lawyer has been directly involved in

a specific transaction, subsequent representation of other clients with materially adverse interests

4

in that transaction clearly is prohibited.” Pa. R.P.C. l.9(a), cmt. 2. A matter is substantially related
under Pa. R.P.C. 1.9(a) “if`, after looking at the nature of the two representations, in the course of
the prior representation, the client might have disclosed to its attorney confidences which could be
relevant or possibly detrimental to the former client in the present action.” M, 337 F. Supp.
2d at 673 (citations and internal quotations deleted).

20. Pa. R.P.C. 1.9 “is a prophylactic rule to prevent even the potential that a former
client’s confidences and secrets may be used against him. Without such a rule, clients may be
reluctant to confide completely in their attorneys. Second, the rule is important for the maintenance
of public confidence in the integrity of the bar . . . Finally, and importantly, a client has a right to
expect the loyalty of his attorney in the matter for which he is retained.” In re Corn Derivatives
Antitrust Litig., 748 F.Zd 157, 162 (3d Cir. 1984).

APPLICATION

21. Mr. Lyampert is a former client of Attomey Bochetto. An attorney-client
relationship was created between Mr. Lyampert and Attomey Bochetto, where the latter was
retained for his legal knowledge and skill to further Mr. Lyampert’s interests by assisting Plaintiff,
as Mr. Lyampert’s agent, in the performance of litigation support services during simultaneous
judicial proceedings against Mr. Lyampert. Attorney Bochetto’s services were paid for by Mr.
Lyampert, where the latter’s British counsel transferred payments from Mr. Lyampert’s client-
trust account to Plaintiff.

22. The instant case involves disputes over the same matter _ Plaintiff s performance
of litigation support services under a contractual agreement _ as the specific transaction for which
Attorney Bochetto was retained. Alternatively, the Court should find little difficulty in holding

that the instant case is a “substantially related” matter, where Mr. Lyampert “might have” disclosed

confidences “which could be relevant or possibly detrimental to the fenner client in the present
action.” M, 337 F. Supp. 2d at 673 (citations and internal quotations deleted). By assisting
Plaintiff, Attorney Bochetto was privy to the same confidential and privileged information
concerning the simultaneous judicial proceedings against Mr. Lyampert. [Aff. Arkadiy Lyampert
11 ll, Ex. A]. lt is no defense that Attorney Bochetto has no intentions of using Mr. Lyampert’s
confidences against him, because Rule l.9 is prophylactic and intended to prevent “the potential”
that a former client’s confidences and secrets may be used against him. fri re Corn Derivatives
Antitrust Litig., 748 F.2d at 162. The instant case is indistinct from the illustration in Comment l
of Pa. R.P.C. 1.9, “Under this Rule, for example, a lawyer could not properly seek to rescind on
behalf of a new client a contract drafted on behalf of the former client.”

23. Mr. Lyampert and Plaintiff’s interests are materially adverse, as this Court
recognizes, “There is no situation more ‘materially adverse’ than when a lawyer’s former client is
in a suit against that lawyer’s current client . . .” M, 337 F. Supp. 2d at 673 (citations omitted).

24. Mr. Lyampert has not given informed consent to Plaintiff s representation by
Attorney Bochetto.

25 . The law firm of Bochetto & Lentz, P.C. is disqualified under Pa. R.P.C. l.lO(a) for
the same reasons as Attomey Bochetto under l.9(a), where Attomey Bochetto was a partner in the
firm while retained by Mr. Lyampert. The conflict is not waivable under Rule l.lO(a), because it
is not “based on a personal interest of the prohibited lawyer,” among other things, but from a duty
of loyalty to a former client.

26. Here, disqualification furthers the purposes ofRules 1.9 and l.lO, because the facts

are the very reasons why these rules exist; “importantly, a client has a right to expect the loyalty

of his attorney in the matter for which he is retained.” fn re Com Deri\»'atives Arilitrust Litia., 748
F.2d at 162.

27. There are no countervailing policies which may aid the Plaintiff in excusing the
strictures of Rules l.9 and 1.10: First, Plaintiff has unclean hands in the choice of retaining
Attomey Bochetto for the instant case. lt was the Plaintiff who recommended and requested
Attorney Bochetto’s legal services to Mr. Lyampert, to further the latter’s interests during
simultaneous judicial proceedings for which Plaintiff provided litigation support services, and used
Mr. Lyampert’s money transferred from his client-trust account to pay for those legal services. Mr.
Lyampert trusted and relied on Plaintiffs assurances that Attorney Bochetto gave helpful and
professional legal advice in advancing Mr. Lyampert’s interests. Second, Mr. Lyampert promptly
notified Attomey Bochetto of the conflict of interest on March 7, 2019, after being served with a
Writ of Summons by the Court of Common Pleas of Philadelphia. This afforded Plaintiff with
ample opportunity, at a critical, pre-complaint stage, to obtain replacement counsel, and the
issuance of the Writ tolled any applicable statute of limitations In other words, time was on
Plaintiff’s side, but Plaintiff opted instead to proceed with Attomey Bochetto and to file a Civil
Complaint on March l4, 2019, which Was subsequently removed by Defendants into this Court.
Third, Defendants have timely brought this matter to the Court’s attention, unlike other cases
where parties substantially delayed in bringing a motion to disqualify as a tactic. §g;, IN_A
Underwriters lns. v. Nalibotskv, 594 F. Supp. 1199, 1203 (E.D. Pa. 1984).

CONCLUSION
WHEREFORE, for all the forgoing reasons, Defendants respectfully request that the

Court grant the proposed order, disqualifying Attomey Bochetto and the law firm of Bochetto &

Lentz, P.C. from any further representation of Plaintiff in the instant case, and such other relief as

the Court deems necessary, just, or appropriate

Dated: Agril 18, 2019

By:

CORNERSTONE LAW FIRM, LLC

/s/ David W. Crossett
David W. Crossett, Esquire
Attomey I.D. #313031

Joel A. Ready, Esquire
Attomey I.D. # 321966
8500 Allentown Pike, Ste 3
Blandon, PA 19510

P (610) 926-7875

F (484) 930-0054
david@cornerstonelaw.us
joel@comerstonelaw.us
Counselfor Defendam‘s

° ‘ cc 99

Exhibit A
Litigation Support Services, LLC v. Arkadiy Lyampert, et. al.
Civil Action No.: 2:19-CV-01574-ER

Long-Term Engagement Agreernent
March 14, 2017
Ca|abasas, CA / Southampton, PA

This is an agreement to extend the relationship between Litigation Support Services, LLC (”LSS") on one
side, and l\/lr. Arkadiy Lyampert, i\/lrs. Elena Lyampert, l\/is. Anna Lyampert, Esq., VRLA Tech LLC, EAA
investments LLC, LAl\/|UK Settlement Ho|dings LLC, Valley View Grantor Retained income Trust and

Second Valley View Grantor Retained Income Trust (all together, ”C|ients”).

LSS has been providing Clients and their attorneys in the USA and in the United Kingdom With various
services under the terms of the Engagement Letter dated March 25, 2016 (”Engagement Letter"), as
extended by e-mail agreement on August 22-23, 2016 (”Extenslon Agreement”). The preceding
documents presently apply to all Clients, all of whom/which have used the services of LSS under the

terms of the Engagement Letter and the E)<tension Agreement.

This Long-Term Engagement Agreement incorporates the Engagement Letter and the Extension

Agreement and modifies them on terms and conditions more fully described below.

LSS and Clients hereby agree to extend their relationship on the following terms and conditions:

Terms used in this agreement are as defined and used in the Engagement Letter and the E><tension

Agreement, as well as in various pleadings in the US Litigation and UK Litigation involving the Clients.

The term "support services" describes the general type of assistance LSS and its staff has been

providing to Clients since early 2016.

Clients and LSS agree not to renegotiate the below-agreed services and compensation prior to the
conclusion ofthe Term agreed below, except under the provisions of Paragraph 11 below allowing for

periodic adjustments of Fee under certain conditions

4. LSS hereby agrees to provide and will continue to provide the following services to Clients and their
attorneys until the end of the appeal process in the US Litigation (”Term”):

a. Support services in the UK Litigation, including preparation for trial, possible appea|, etc.;
b. Support services in the US Litigation, including stay of execution, appeal, collection, etc.;
c. Support services in the fraudulent transfer litigation against Clients (”FT Litigation");
d. Support services in Ciients’ malpractice litigation against i\/|r. lamgotchian (”HJ Litigation");
e. Support services in the relationship with David Bell and LA i\/iicro Group (Ui<) Ltd (”LAMUK”),'
f. Other similar support services and consulting as may be necessary from time to time;

g. l\/lalntain privilege and confidentiality ofcommunications with all Clients where applicable;

5. Clients agree to continue to retain LSS throughout the Term, and:

a. To continue to pay LSS $11,500 per month (”Fee") throughout the Term, subject to provisions
of Paragraph 11 below allowing for possible renegotiation of the Fee on an annual basis;

b. |n the event of Success in UK, to promptly effect or arrange a Transfer of UK Shares to LSS
representing 4% of the total shares of LAMUK; however both Clients and LLS agree that if the
court holds that Frenl<ei is not entitled to any shares of LAI\/|UK but Clients must still pay Frenl<el
a share of any "profit” received to date, then LSS will contribute 4% ofthat arnount.;

c. in the event of Success in US:

o If the net amount of the resulting judgment after the appeal is $1,000,000 or more in favor
of Clients (i.e. the appeal results in a judgment in favor of Clients which exceeds the then-
outstanding judgment against Clients by $1,000,000 or more), then Clients will promptly
effect or arrange a Transfer of UK Shares to LSS representing an additional 4% of the total
shares of LAl\/|UK,'

» if the net amount of the resulting judgment after the appeal is between $O and $1,000,000
in favor of C|ients, then Clients will promptly effect or arrange a Transfer of UK Shares to LSS
equal to the same proportion of 4% as the net amount ofthe judgment in favor of Clients is
a proportion of$l,OO0,000. For example, a $500,000 netjudgment for Clients will trigger a
2% Transfer of UK Shares to LSS;

d.

if Clients receive money, assets, or anything else of value from any party following Success in

UK or in US, these proceeds with be shared with LSS as follows:

¢ From any money or assets actually received by Clients or their attorneys as a result of
Success in UK, Clients will pay LSS a 20% share of that money or those assets, net of any
amounts spent by Clients on collection after obtaining a final judgment;

¢ From any money or assets actually received by Clients or their attorneys as a result of
Success in US, Clients will pay LSS a 25% share of that money or those assets;

|f Clients or their counsel receive a JJJ recovery which exceeds iii Threshold (the amount of

which is not agreed, and remains to be determined later by LSS and Clients), they will pay LSS

25% ofsuch excess over iii Tiireshold;

6. The terms used above are defined as follows:

7.

a.

”Success in UK" means a court ruling or other resolution ofthe Ul< Litigation in which Clients
retain their present 50%-51% share in LAl\/|UK;

”Success in US" means a ruling on the appeal in the US Litigation which replaces Clients' liability
to Frenl<el with Frenke|'s liability to Clients,'

“Transfer of UK Shares" means a transfer of shares in LA l\/licro Group (UK) Ltd to LSS, with
Clients retaining all voting rights of these shares, and LSS not obtaining any special rights to
force a buy-out of its shares by majority shareholders of LAMUK,' ,
”Options" means a future option granted to LSS to a purchase shares of LAN|UK from Clients at
a pre-agreed price or valuation;

“Jii Threshold" means a sum to be determined by Clients and LSS in good faith in the next 60

days, plus costs ofJJJ Litigation.

|f a Transfer of Shares is made, Clients will protect LSS from dilution of its stake in LAMUK by not

l
allowing (or compensating LSS for) any action resulting in the reduction of the total percentage of l

LAMUK'$ stock owned by LSS below the percentage issued to LSS (e.g. below 4% in case of Success in

Ui< or 8% in case of Success in US),l

8. |f LSS gains influence over decisions of LAMUK as a result ofthe Transfers of Shares, it will never act or

vote against the interest of Client.

9. Clients and LSS agree to discuss, in good faith, a ”bonus compensation" package for LSS for work done

to date, based on the following premises:

a.

There is currently no agreement on such package, and any package agreed must be reasonable
and satisfactory to both sides;

The parties have discussed that such package may involve a Transfer ofShares and/or Options,
but nothing has been agreed yet;

The parties have estimated the value ofa 50% share in LAMUK at $3,000,000 for purpose of
Options, but nothing has been agreed yet;

The parties have discussed that LSS believes it is entitled to such a package, and agreed to have
a further discussion on this subject;

The purpose of this Section 9 is only to reflect the status of negotiations on this subject, and to
agree to continue them in good faith (i.e. nothing in this Section 9 is to be understood as an

obligation on Clients to do anything unless they first voluntarily agree to it).

10, it is further explicitly agreed that additional discussions will be held between LSS and Clients

concerning the value of JJJ Thresho|d, including:

8.

The exact amount of iii Threshoid which will fairly reflect a reasonable estimate ofiJi Litigation
recovery without LSS invoivement, to be decided after consultation with Jeff Farrow, Esq.,'
increasing the share of the percentage from 25% to 50% and directing it to Litigation Support
Services CA, LLC, owned 50/50 by LSS and Anna Lyampert, Esq.;

The final agreement to be reached on JJJ Thresho|d, percentage and recipient will supersede

the initial terms herein relating to JJJ,

11. if as of March 1, 2018, the average amount of work performed by LSS during the prior 6 months is

significantly different from the average amount of work performed by LSS in the 6 months preceding

the date of this agreement, the parties will engage in good-faith negotiations on adjusting the Fee

12.

accordingly for the next 12 months A similar procedure will take place every year prior to March 1.
Notwithstanding the foregoing the parties agree that the terms of this paragraph may be revised after
Clients know the full terms of retainer of the appellate attorney(s) retained for the appeal work in the

US Litigation.

LSS and Clients will strive to find amicable solutions to all situations which may arise in their
relationship With each other. if LSS and Clients have a disagreement, they will first try to resolve it
through good faith negotiations, ifthe disagreement cannot be amicably resolved through
negotiations, LSS and Clients will arrange for informal mediation to be conducted by Jeff Farrow, Esq.
and George Bochetto, Esq. via telephone or video conference if this mediation proves unsuccessfui,
LSS and Clients will submit to binding arbitration in an arbitration venue and forum chosen by i\/ir.
Farrow and Mr. Bochetto. if Mr. Farrow and l\/lr. Bochetto cannot agree on the method of arbitration,

each of them will suggest one, and it will be decided by coin toss to be performed by l\/ir. Farrow.

Parties hereby agree to abide by the above terms and fulfill their obligations undertaken above.

(SIGNATURE PAGE FOLLOWS)

Litigation Support Servlces, LLC:

Andrew Mogilyansky, l\/|anaging i\/iember

By:

 

CLIENTS:

Arkadiy Ly mpert: Elena Lyampert:

;.

fri
_ .~i’
AA lnvestments, LLC:

,/)

.2_ -

By: -i"
Elena Lyampert, Managing Member

LA|VIUK Settlement,.j-j/pldlngs, LLC:
iii

/
."l
By: _ -}".'r'i
ji'\ Arkadiy Lyampert, l\/ianaging l\/iernber
l “"

z r`

\_ l\
Valley View Retained income Trust:

;.`.) ,
< /

By: ,
Elena Lyampert, Trustee

 

` c
(\Ari;§iliy Lyampert Elena Lyampert

Digitally signed by Andrew Mogilyansky
DN: cn=Andrew Mogilyansky, o=LSS, ou,
emai|=andrew@litigationaid.com, c=US
Date: 2017.03.15 18:08:1 l -04'00'

Anna Lyampert, Esq.:

s il i l l
LWL‘EL ky\):) C‘b \t,i'\liw`[
l

 

Anna Lyampert, Esq.

VRLA Tech, LLC:

©,V_W\ t,g._;\ corps i

By:

 

Anna Lyampert, i\/len'iber

VRLA Tech, Li;)C:

,-,,&
By: _ /
MArl<adiy Lyampert, |V|ember

Second Valley View Retained income Trust:

l
i.' _ .
.1" 1 "

Elena Lyampert, Trustee

' ‘ cc 99

Exhibit B
Litigation Support Services, LLC v. Arkadiy Lyampert, et. al.
Civil Action No.: 2:19-CV-01574-ER

Litigation Support Services, LLC

March 25, 2016

l\/lr. Arkady Lyampert
25531 Prado de Azur
Calabasas, CA 91302

Engagement Letter
Dear Mr. Lyampert:

You have ret uestcd that Litigation Su ) )oi‘t Services, LLC "`LSS") )rovide you with various services relatin 1 to

is l . b
your lawsuits in ilie Urirted Krngdom and thc United States ("Lawsuits"), whrcli, without lii‘nitation` are primarily
related to various disputes7 including shareholder disputes, between you and l\/lr. Roman Frenkel.

You are represented by professional counsel ("Attorneys") in these Lawsuits, and shall continue to retain said
Attorncys for the purpose of legal advice and representation concerning the lawsuits and other related matters

You lruve professional Certilied Public Accountant(s) ("Accountants") who have provided you with, and continue
to provide you wiih, advice and/or representation relating to various tax matter's, including but not limited to
financial reporting, preparation and filing ofter returns, etc.

'l`his Engagement Letter shall outline the terms on which Litigation Support Services, Ll.iC ("LSS") shall provide
you with its services By signing bclow, you agree to accept these terms, acknowledge the limitations stated
l)clow, and promise to abide by your obligations stated herein. _

The following are the types of services with which LSS shall provide _yorr:

l. interpreting and/or translation of various legal documents pertaining to the Lawsuits.

Assistance in the drafting and composition of your letters to various Attorneys who represent you and/or

your companies (:sucli as LA l\/Iici‘o Group (UK) Ltd) iii tire Lawsuits.

3. Assistnnce in verbal communications with the Attorneys who represent you in the Lawsuits and other
attorneys and legal representatives with whom you may need help communicating

4. Assislance in communications with third parties, irs may be required, with the understai'iding that you have
sought advice of your Attoriieys regarding the nature and content of such conimunicrrtions, that they are
sanctioned by, based on and take into consideration the legal advice and strategy you have received from
and/or coordinated with your Attor'ncys or Accountants. You would be using LSS to facilitate the
ii'nplenientation of such i-rdvice. LSS shall not issue any legal advice, legal opinion, slirrll not create or
develop legal strategy without coordination with your Coi.irisel/Accountants/Experts and other
professionals hired for that pui'pose, and you will take their and only their final opinions irs guidance in
your decisions, including decisions pertaining to the Luwsuits and rclzrtcd matters

3. Assistrrnce in arranging conducting and documenting your meetings with your partners in various entities1
including but not limited to facilitating board meetings of LA Micro Group (UK) Ltd on the premises of
LSS and at other locations

6. Assistrmce in analyzing financial records which pertain to the l_.awsuits, with thc understanding that such
assistance shall be furnished and performed in conjunction with your Counsel and/or Accourrtunts, and

!\)

 

ljiill [nil\rstl‘inl lio\llcvarl`d. Silitc 203 - Sorrih'.lnlpton, l’ \ lS')(r(r ~ 'l`i'l: 215.2‘)7.4070 ' illl`i)(_zl liligirliunrlid.corn

always subject to your final review o|` all such analyses with your Attorneys and Acconii|ants, whose
opinions and advice you shall seek and obtain before utilizing any prelimin;~iry analysis reached by LSS
il"“it“"` h.l’ iron as a result of work with l_.SS.

ln exchange l`or LSS and its staff providing you with the above referenced services, you agree to pay LSS $7,50()
per month, starting with the month of Deceml)er 2tll5 (when memhcr(s] of LSS staff first began to render these
services to you, notwithstanding the fact that LSS wasl not formed until latcr)_. plus an additional $5t}tl per month
starting in April Zt)lo. Such payments shall bc due until and unless you notify LSS in writing, that you no longer
require its servic.es, in which case you shall pay the above amount(s) l`or all months up to and including the month
in which you provide LSS with such notification For espediency. you hereby authorch LSS to issue invoices l"or
its services to you to your At'tornc_\-'s in the lll\’, specifically to David Foster at O"l\/lel\-cny and l\/Ieyers, LLP` who
shall be authorized to make prompt payment of such invoices from your client account held with them.

Notwithstamling the above services being provided by LSS., it is important that you recognize that LSS is not a
law l`irmi and is neither licensed nor ab|c to provide you with legal advice author represented ion. nor with any
other services t`or which an attorney is normally required Yon have sought advice ot" professional altorncys. both
in the Ul< and the USA‘ and agree that llie services LSS has provided you with. and shall provide you \vith, never
did amount, and never shali amount to the l`ollov\-'ing. and agree to seek advice ol' professional attorneys in the
event you desire to obtain an_v o|` thc following services:

I_.-.':gal advice representation and analysis (thesc services can only bc provided l)y your Attorncys);
Tns advice. i:)i‘eparation and representation {thesc services can only be provided by your Acci_iuntants);
Any and all other services which can only be provided by licensed professionals

(_)J [\J ,_

PL;_ise_i_iotc. thin legal advicc. legal representation and legal analysis can only bc provided by vour C_‘.ounscl.
§’_lea.~;_c_n_o_iLihgt_t_a_x _ad_v_ice. preparation and representation services can onlv he provided hv voiir Acconntanls.

flucgs_i-_'___note _that any oth_er expert and,"or proli.‘ssionai services can onlv be pro\-`ii;li;d_bv licensed nrol"cssionals.

While one of thc l\/lemhers of LSS is |rina Z. Vi[k, l`_isq. is an attorncy, you acknowledge that neither she nor LSS
arc providing you with any ofthe above scrvic.'es, and you will not consider her role in LSS to indicate otherwise

You hcreh -' agree to indemnity and hold harmless LSS and its staff from an .' lawsuits and claims which can be
'O 4
filed against your or against LSS as a result of the assistance it provides to you.

By signing below_ you certify that you have understood all the terms specified above7 have sought prt_)fessional
legal counsel on engaging LSS to assist you, acknowledge all limitations set forth in this latt.cr, and fully agree

and accept all o|` thi- terms stated ahovc.

ices~ LLC:

” Date: 03{ 2 52 /G

.» /
l»§(ndri.:\v iigWWM§Nt-cmber l

Acccpted a d '

Li tigation

  

 

rccd:

  

' Date: 0 Q:') - Q<- ica

' ° cc 99

Exhlblt C
Litigation Support Services, LLC v. Arkadiy Lyampert, et. al.
Civil Action No.: 2:19-CV-01574-ER

,,\

<-.'.`}

" Le oso§lé

Litigation Support Services, LLC |N VO l C E

Full-service inlernalional litigation assistance

1300 industrial Blvd, Suile 203 lNVOlCE # FVAL-20|6-05
Souihamplon, PA 18966 DATE May 2, 2016
Phone +l {215) 297-4070

billing@|i'ligalionaid.com | ww____w_li§_iggM

10 FOR Frenke| v. Lyampert el oi
O'Meiveny & Meyers, LLP P.O. # N/A
Warwick Court

5 Polernosler Square
Lonclon EC4M 7DX

Uniled Kingdom

Phone +44 (O) 20 7088 OOOO

Descr|piion Amount

 

Support Services // Frenkel v. Lyampert el al // May 201 6 $7,500-00
..._._._.I $SO0.00
?_z?_=lz=ll _, $5'000_00

   

Addilional charge lor Hnancial review by |rino Vi|k, Esq per a '
Advance for third party legal services on clienl' s behalf (e. g. GeUF§c-H.l%

Noie: this invoice ls billed ln advance for clieni' s conveni¢?qj 4

 

d CH ll
ir. y d
lE\/E\l£)ol=l l84 lO%
'm |00 woelil col
rl':e'-___E ; ','-»ll»\'_lr_ ;-.*l_-|l `I__|
[W leHNo ` _` ` _ ___
Las 2563?, l
Tota| ""_“_'“ _""_'_ - $13,000.00

Q£'€: .

Make all checks payable lo Litigation Support Services, LLC `--m_ -- -~--- _ . ..__
Payment is due wilhin 30 days.
lf you have any quesilons concerning this invoice, please contact our billing dept al +1~215~297-4070

 

 

lrina Vill<, Esq., Atlorney-al-Law

THANK YOU FOR YOUR BUS|NESS!

° ' cc n

Exhlblt D
Litigation Support Services, LLC v. Arkadiy Lyampert, et. al.
Civil Action No.: 2:19-CV-01574-ER

Pate|, Pinakeen

From: Foster, David

Sent: 04 May 2016 10:10

To: Pate|, Pinal<een

Cc: Knight, Karen

Sub_|ect: FW'. LSS - lnvoices / Payment

please can we arrange for settlement of the attached invoices totalling US$51, 000 on the Arle Lyampert file
(0525692»00001) using funds we are holding on client account? l have written authority from the client which shall
forward separately Bank a/c details are all in the emall below

David

-~Origlnal Message---
From: Andrew Mogilyansky |mal|to:andrew@lltlgatlona|d.gorn|
Sent: 02 May 2016 14:18
A,¢\»;\’To: Foster, David
Sub]ect: LSS- lnvoices/Payment

Dear David,

Attached please find LSS invoices for Apri| and May 2015, as well copies of

prior ones for your conven|ence. Per agreement with Arie, l am sending the
May invoice in the beginning rather than at the end of the month, so it can

get paid now.

The total charges are:

$7,500 - December 2015

$7,500 - January 2016

$7,500 - February 2016

$7,500 ~ March 2016

$8, 000- Aprll 2016 (Includes $500 for |rina Vl|k, Esq. )

513 000- May 2016 (includes $5 000 advance for possible future third party
}costs expected to be paid by LSS on Ar|e' s behalf, such as George Bochetto,

Esq )

___~_~__-____.-

$51,000 - ToTAL

l have discussed this with Arle and he has authorized me to send an
instruction to you to pay the above to LSS‘s US account.

Could you please send a wire for this amount at your earliest convenience to
the following bank coordinates:

Bank:' TD Bank, N~.,A.‘

110 Street Rd, Southampton, PA 18966, USA
Benehc|ary: Litigatlon Support Servlces, LLC

1300 |ndustr|a| B|vd, Suite 203, Southampton, PA
18965
Account No:
ABA Routlng No:

Swlft C¢Jde:

 

° ’ cc as

EXhlblt E
Litigation Support Services, LLC v. Arkadiy Lyampert, et. al.
Civil Action No.: 2:19-CV-01574-ER

LITIGATION SUPPORT SERVICES, LLC :

 

 

Plaintiff,
v.
Civil Action No. 2: l9-CV-()1574-ER
ARKADIY LYAMPERT;
and
ELENA LYAMPERT;
and
ANNA LYAMPERT;
and
EAA iNVESTMENTS, LLC;
and
VRLA TECH, LLC;
and :
VALLEY VIEW GRANTOR RETAINED : JURY TRIAL DEMANDED
INCOME TRUST; ‘
and
SECOND VALLEY VIEW GRANTOR
RETAINED INCOME TRUST,
Defendants.
AFFIDAVIT OF ARKADIY LYAMPERT
Arkadiy Lyampert, being duly sworn according to law, deposes and says the following:
l. I am an adult individual and a Defendant in the above-captioned case.
2. I am submitting this affidavit in support of my counsel’s Emergency Motion to
Disqualify Plaintifi’s Counsel (“the Motion”).
3. English is my second language l was born in Soviet Union on November 28, 1964, and I

came to the United States when I was 28 years of age. l am capable, given sufficient time,
of understanding written English and of expressing myself in Writing, but at times I

struggle with oral conversations and my spoken English is very poor. [n an abundance of

. -.-..».-..-w»- ... ~\...... 1 c,...~`. l ~., -".~.¢. .\ au u»»“a\.¢¢.»u.

In the instant case, counsel representing Plaintiff is George A. Bochetto, Pennsylvania
Attomey ID 27783, of the firm Bochetto & Lentz, P.C.

I strongly believe that Attomey Bochetto and his law firm should be disqualified from
representing the Plaintiff in this matter, because I am a former client of Attomey
Bochetto While he was a partner of Bochetto & Lentz, P.C.; Attomey Bochetto is now
representing my adversary, the Plaintiff, in the same or substantially related matter; and
Plaintiff s interests are materially adverse to mine and to the other Defendants.

I never gave informed consent to Attomey Bochetto’s representation of Plaintiff in the
instant case.

Plaintiff alleges that the Defendants and I have breached a Long-Term Agreement
(“LTA”), a true and correct copy of that LTA is attached to the Motion as Exhibit “A.”
The LTA incorporates by reference an Engagement Letter between Plaintiff and myself,
dated March 25, 2016. A true and correct copy of that Engagement Letter is attached to
the Motion as Exhibit “B.” Plaintiff"s Managing Member is Andrew Mogilyansky, who is
fluent in Russian and English. Under the Engagement Letter, Plaintiff was hired for
litigation support services during simultaneous judicial proceedings that were pending
against me.

At some point after April 19, 2016, Mr. Mogilyansky recommended that l meet with
Attomey Bochetto. That Same month, Mr. Mogilyansky, my wife, and I met with

Attomey Bochetto at the office of Bochetto & Lentz, P.C., in Philadelphia, Pennsylvania,

lO.

ll.

12.

13.

Subsequent to that mecting, Mr. Mogilyansky requested that We retain Attomey Bochetto
to advance my interests during the simultaneous judicial proceedings by assisting
Plaintiff’s performance under our contractual agreement I agreed to this arrangement
with an understanding that Attomey Bochetto was my lawyer, who was retained for his
knowledge and skill in the law, and who was to work directly with my agent, the
Plaintiff.

By working with Mr. Mogilyansky on my behalf, Attomey Bochetto was privy to the
same confidential and privileged information concerning the simultaneous judicial
proceedings against me and was a witness to the services performed or not performed by
Mr. Mogilyansky.

On May 2, 2016, Plaintiff created lnvoice No. FVAL-2016-05, a true and correct copy is
attached to the Motion as Exhibit “C.” This invoice clearly reads “$5,000,” as “Advance
for third-party legal services on client’s behalf (e.g., George Bochetto)” (emphasis
added). I understood that l was the “client.”

On May 2, 2016, Mr. Mogilyansky, acting as Managing Member of Plaintiff, submitted
an e-mail to my British attomey, Mr. David Foster, a true and correct copy is attached to
the Motion as Exhibit “D.” Mr. Mogilyansky writes, “$l3,000 - May 2016 (includes
$5,000 advance for possible fixture third-party costs expected to be paid by LSS on Arie’s
beha(f, such as George Bochetto, Esq.) (emphasis added). This invoice was paid from my

client trust account, and “Arie” is my nickname.

__v ___ ______-o - --.. ...... _. r~.-v`...m-~v va wm vvlkuuv»,»u.u. Lvu.u.n\.uxulu.l.h AAA\.&I. vvl} J¢,LAAL\./

contractual relationship is now the subject of Plaintiff s instant lawsuit against me and the
other Defendants, who were parties to the Long-Term Agreement (“LTA”) and where the
LTA incorporates by reference the Engagement Letter under which Attomey Bochetto
was retained to assist Plaintiff, If Attomey Bochetto had also assisted while Plaintiff
performed under the LTA, then Attomey Bochetto’s professional services were obtained
for the benefit of the other Defendants as well.

15. After I was served with a copy of the Writ of Summons in the instant case, l promptly
contacted Attomey Bochetto on March 7, 2019 concerning his conflict of interest, and he
has declined my request to cease any involvement in the instant case. He instead

proceeded to file the Civil Complaint for Plaintiff on March 14, 2019,

 

A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certihcate
is attached and not the truthfulness accuracy or
validity of that document

 

 

 

 

Sworn to and subscribed before me this

_Ei§_dayof BQF"\ 2019
(//t/fi/l?li/OUW/i/ 6 U/(/Zéi/

Nmar§//Pubitc

 

CVNTH|A V|LTOR|A DUREN
Notary Publlc - Callfornia

Los Angeles County §
Commission # 2239999 4
My Comm. Explres Apr 27, 1022

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

 

LITIGATION SUPPORT SERVICES, LLC :
Plaintiff, :

v.
Civil Action No.: 2:19-cv-01574-ER
ARKADIY LYAMPERT;
and
ELENA LYAMPERT;
and
ANNA LYAMPERT;
and
EAA INVESTMENTS, LLC;
and
VRLA TECH, LLC;
and :
VALLEY VIEW GRANTOR RETAINED : JURY TRIAL DEMANDED
INCOME TRUST; '
and
SECOND VALLEY VIEW GRANTOR
RETAINED INCOME TRUST,
Defendants.

 

CERTIFICATE OF SERVICE

I, David W. Crossett, Esquire, hereby certify that on the 18th day of April, 2019, a copy
of a Defendant’s Motion and Memorandum of Law to Disqualify Plaintiff’ s Counsel, has been
electronically filed, which provided electronic notice to the following:

George Bochetto, Esquire
Bochetto & Lentz, PC
1524 Locust Street
Philadelphia, PA 191()2
Counsel for Plainti]j‘

CORNERSTONE LAW FIRM, LLC
/s/ David W. Crossett

David W. Crossett, Esquire

Penna. Attomey ID 313031

